TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 11, 2020



                                      NO. 03-19-00864-CV


 Appellants, Glenn Hegar, Comptroller of Public Accounts of the State of Texas and Ken
 Paxton, Attorney General of the State of Texas// Cross-Appellant, Health Care Service
  Corporation, A Mutual Legal Reserve Company, d/b/a Blue Cross and Blue Shield of
                                         Texas

                                                 v.

Appellee, Health Care Service Corporation, A Mutual Legal Reserve Company, d/b/a Blue
 Cross and Blue Shield of Texas// Cross-Appellees, Glenn Hegar, Comptroller of Public
 Accounts of the State of Texas and Ken Paxton, Attorney General of the State of Texas




         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the summary judgment order signed by the trial court on March 12, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order.

Appellants shall pay all costs relating to this appeal, both in this Court and in the court below.